Citation Nr: 0122198	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-05 760	)	DATE
	)
	)


THE ISSUE

Whether a May 1988 Board decision, which determined that the 
moving party had forfeited all rights, claims, and benefits 
under all laws administered by the Department of Veterans 
Affairs, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The moving party is the spouse of a veteran who served on 
active duty from July 1918 to February 1919.  The veteran 
died in May 1969.

In a May 1988 decision, the Board of Veterans' Appeals 
(Board) determined that the moving party had forfeited all 
rights, claims, and benefits under all laws administered by 
the Department of Veterans Affairs (VA).

In September 1992, the moving party submitted a motion for 
reconsideration of the Board's May 1988 decision.  This 
motion was denied by the Deputy Vice Chairman of the Board in 
October 1992.  In February 1997, the moving party submitted 
another motion for reconsideration of the May 1988 decision.  
In February 1998, this motion for reconsideration was denied 
by the Acting Chairman of the Board.  At the same time, the 
Acting Chairman advised the moving party that, under recently 
enacted statutory authority, her motion for reconsideration 
was also being construed as a motion for revision of the May 
1988 decision on the grounds of CUE.  The moving party was 
further advised that a final determination on her motion to 
revise the 1988 decision on grounds of CUE was being deferred 
until the regulations implementing that newly enacted law 
were finalized.  In an April 1999 letter, the Board notified 
the moving party that final CUE regulations had recently been 
published.  She was advised that because she had not had the 
opportunity to review these regulations, her claim for 
reconsideration was not going to be construed as a motion for 
CUE, until such time as she informed the Board in writing 
that she wished to file such a motion.  

Thereafter, in May 1999, the moving party submitted a motion 
to revise the Board's May 1988 decision on the basis that it 
contained CUE.  In letters dated in June 1999 and July 1999, 
she reported that she was attempting to obtain representation 
in her case.  In a September 1999 decision, her motion to 
revise the May 1988 decision on the basis that it contained 
CUE was dismissed by the Board without prejudice.  In this 
decision, the Board determined that although the moving 
party's case could not be held open indefinitely while she 
attempted to obtain counsel, it would also be inappropriate 
to proceed with her case before she was prepared to do so.  
For this reason, the Board concluded that the motion should 
be dismissed without prejudice, thereby allowing the moving 
party to file another such motion in the future after 
obtaining representation.

In September 2000, the moving party submitted a statement to 
the RO, in which she indicated that she had obtained 
representation from a veterans' service organization, and was 
now seeking to refile her motion for CUE.  In May 2001, her 
accredited representative forwarded a similar statement from 
the moving party directly to the Board.  The Board 
subsequently wrote to the moving party and informed her of 
the appropriate laws and regulations relating to CUE 
requests.  The Board advised her to review these rules in 
order to decide how best to present her case.  The Board also 
wrote to the moving party's representative and informed the 
organization that they were being given a period of 30 days 
in which to file a relevant response, including a request to 
review the claims folder prior to filing a response.  
Thereafter, the veteran's accredited representative submitted 
a memorandum setting forth additional argument in support of 
the moving party's motion.


FINDINGS OF FACT

1.  In a May 1988 decision, the Board determined that the 
moving party had forfeited her right to benefits administered 
by the Department of Veterans Affairs.

2.  The moving party and her representative have not set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the May 1988 Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a May 
1988 Board decision based on CUE have not been met, the 
motion must be dismissed without prejudice to refiling.  38 
U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1404 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that the veteran and the moving party 
were married on April [redacted], 1955.  Thereafter, in a July 1958 
rating decision, the veteran was granted a permanent and 
total disability rating for pension purposes.  On May [redacted], 
1969, the veteran died.  The moving party was subsequently 
awarded entitlement to VA pension benefits based upon her 
status as the veteran's surviving spouse.

In April 1981, the RO was informed by the veteran's sister 
that the moving party was living in a marital relationship 
with R.A., and that a child had been born of that 
relationship.  A field examination was conducted, which 
revealed that the moving party had given birth to a daughter 
in 1974, and that the father was R.A.  The daughter's school 
records showed that her father was listed at the same address 
that was noted for the moving party on a list of certified 
voters.  A deposition was subsequently obtained from the 
moving party in October 1981, in which she acknowledged that 
she had had a child with R.A., but denied that they had been 
living together in a husband and wife relationship.  
Interviews were conducted with individuals who knew the 
moving party, including friends, family members, and 
neighbors.  Several of these individuals, including the 
moving party's sister, reported that R.A. had been living 
with the moving party as her husband.

In December 1981, the moving party's pension benefits were 
terminated by the RO, on the basis that she had been living 
in a marital relationship with R.A.

Thereafter, in April 1982, the RO issued a proposed 
administration decision regarding the question of whether the 
moving party had committed fraud in an effort to obtain VA 
benefits.  It was noted that the moving party had reported in 
two separate statements submitted in March 1982, and during 
an interview in October 1981, that she and R.A. had ended 
their relationship three years before.  It was also noted, 
however, that evidence obtained during the field 
investigation showed that she had lived with R.A. in marital 
relationship at least until the time of the field 
investigation in 1981.  The RO concluded that the moving 
party had knowingly filed a fraudulent claim for restoration 
of her benefits, and that her case should be submitted to the 
Director of the Compensation and Pension Service for 
consideration of forfeiture.

In March 1983, the moving party was advised by the Director 
of the Compensation and Pension Service that she was found to 
have knowingly, intentionally, and deliberately presented 
materially false or fraudulent statements in support of a 
claim for VA death pension benefits.  She was informed that 
for this reason, a decision had been made that she had 
forfeited all rights, claims, and benefits under laws 
administered by VA.  The moving party subsequently submitted 
a timely Notice of Disagreement regarding this decision, but 
a Statement of the Case was not issued until June 1987.  
During the pendency of her appeal, the moving party submitted 
several affidavits from individuals who asserted that she had 
terminated her relationship with R.A. in 1978.

In the May 1988 decision, the Board upheld the RO's 
determination that the moving party had forfeited her right 
to benefits administered by VA.  In reaching this conclusion, 
the Board considered the results of the October 1981 field 
investigation, as well as the affidavits submitted by the 
moving party.  The Board also considered the moving party's 
own written statements, as well as the statements she made 
during her October 1981 interview.  After reviewing this 
evidence, the Board found that the evidence firmly 
established that she had lived in an ostensible marital 
relationship with R.A., and that this relationship had 
resulted in the birth of at least one child.  The Board 
further found that although she had asserted that this 
relationship was terminated in 1978, the evidence showed that 
this was not the case.  The Board therefore concluded that 
the moving party's claim that she had terminated her 
relationship with R.A. was fraudulent, and was made in an 
attempt to obtain benefits from VA to which she had no legal 
entitlement.

In 1991, the moving party filed an informal brief with the 
United States Court of Appeals for Veterans Claims (Court).  
In this brief, she argued that the forfeiture provisions of 
38 U.S.C.A. § 3503 and 38 C.F.R. § 3.901 should be reviewed 
by the Court.  In a February 1992 Order, the Court dismissed 
the moving party's petition for lack of jurisdiction.  The 
Court held that because judicial review was limited to 
actions concerning the promulgation or publication of agency 
rules or regulations, it lacked jurisdiction over the moving 
party's petition, which amounted to a challenge against the 
forfeiture statute.

Thereafter, the moving party submitted a motion for 
reconsideration of the Board's May 1988 decision.  As 
discussed in the Introduction, this motion was denied by the 
Deputy Vice Chairman of the Board.  She subsequently 
submitted another such motion in February 1997, which was 
denied by the Acting Chairman of the Board in February 1988.  
At the same time, the Acting Chairman advised the moving 
party that, under recently enacted statutory authority, her 
motion for reconsideration was also being construed as a 
motion for revision of the May 1988 decision on the grounds 
of CUE.  The moving party was further advised that a final 
determination on her motion to revise the 1988 decision on 
grounds of CUE was being deferred until the regulations 
implementing that newly enacted law were finalized.  In an 
April 1999 letter, the Board notified the moving party that 
final CUE regulations had recently been published.  She was 
advised that because she had not had the opportunity to 
review these regulations, her claim for reconsideration was 
not going to be construed as a motion for CUE, until such 
time as she informed the Board in writing that she wished to 
file such a motion.  

Thereafter, in May 1999, the moving party submitted a 
statement in which she indicated that she wished to file a 
motion to revise the Board's May 1988 decision on the basis 
that it contained CUE.  In letters dated in June 1999 and 
July 1999, she advised the Board that she was attempting to 
obtain representation in her case.  These statements are 
negative for any specific allegations of CUE in the May 1988 
decision.

In September 1999, the moving party's motion to revise the 
May 1988 decision on the basis that it contained CUE was 
dismissed by the Board without prejudice.  The Board 
determined that although the moving party's case could not be 
held open indefinitely while she attempted to obtain counsel, 
it would also be inappropriate to proceed with her case 
before she was prepared to do so.  The Board therefore 
concluded that the motion should be dismissed without 
prejudice, thus allowing the moving party to file another 
such motion in the future after obtaining representation.

In September 2000, the moving party submitted a statement to 
the RO, in which she indicated that she had obtained 
representation from a veterans' service organization, and was 
now seeking to refile her motion for CUE.  In May 2001, her 
accredited representative forwarded a similar statement from 
the moving party directly to the Board.  In this statement, 
the moving party again reported that because she had secured 
representation in her case, she wished to proceed with her 
motion for revision of the May 1988 decision on the basis of 
CUE.  The various statements submitted by the moving party 
between September 2000 and May 2001 are negative for any 
specific allegations of CUE in the May 1988 decision.

The Board subsequently wrote to the moving party and informed 
her of the appropriate laws and regulations relating to CUE 
requests.  The Board advised her to review these rules in 
order to decide how best to present her case.  The Board also 
wrote to the moving party's representative and informed the 
organization that they were being given a period of 30 days 
in which to file a relevant response, including a request to 
review the claims folder prior to filing a response.  

Thereafter, the moving party's accredited representative 
submitted a memorandum in support of the her motion.  In this 
motion, the representative discussed the criteria for 
determining whether CUE exists, but did not offer any 
specific allegations of CUE in the Board's May 1988 decision.

Relevant Law and Regulations

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either 
the correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of 
evidence. A disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534, 27,536 (1998), the sponsor 
of the bill which became the statute specifically noted that 
the bill would "not alter the standard for evaluation of 
claims of [CUE]."  143 Cong. Rec. H1567, H1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance, as to the existence of clear and 
unmistakable error in prior Board decisions, based upon years 
of prior Court decisions regarding CUE, , such as Fugo v. 
Brown, 6 Vet. App. 40 (1993).  As has been stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time for 
the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Board also notes that 38 C.F.R. § 20.1404 (2000), in 
pertinent part, requires the following with regard to any 
motion for CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.

The U.S. Court of Appeals for the Federal Circuit recently 
decided a case in which VA's regulations on Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 38 
C.F.R. Part 20, Subpart O, were challenged.  Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  
In that decision, the Federal Circuit Court upheld the 
validity of all the challenged rules except for the above 
quoted section 20.1404(b).  Specifically, the Court concluded 
as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id. at 704.  It appears that the Court was most concerned 
with the last sentence of Rule 1404(b), requiring denial of a 
motion which is not compliant with the pleading requirements 
therein, thus leading to a final denial which is not decided 
on the merits.  Id. at 699, 702 n.8.  

Analysis

As discussed above, the moving party is seeking revision of 
the Board's May 1988 decision.  In support of her motion, she 
submitted various statements between May 1999 and May 2001, 
in which she offered general assertions that the Board 
committed CUE in the May 1988 decision.  The moving party's 
accredited representative has also submitted several 
statements in support of her motion, including a Written 
Brief Presentation dated in June 2001 and a memorandum dated 
in August 2001.

Pursuant to § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.

In the present case, the Board has reviewed the various 
statements submitted by the moving party and her accredited 
representative.  The Board finds that it can not extract a 
legally sufficient CUE argument from the pleadings, short of 
an attempt to artificially manufacture such an argument by a 
highly subjective reading of the pleadings.  Such an exercise 
would effectively transfer the burden of submitting a CUE 
argument from the moving party to the Board in contravention 
of the law and regulations.  Obviously, the Board's 
rephrasing and restructuring of the moving party's patently 
deficient arguments would pose serious issues of unfairness, 
especially in the context of a CUE claim decided on the 
merits which may not thereafter be revisited, reopened, 
readjudicated, etc., by the Board absent an order from a 
reviewing court. 

As alluded to above, the Board is cognizant of the binding 
precedent of Disabled Am. Veterans v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), in which the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that CUE Rule 
1404(b) (codified at 38 C.F.R. § 20.1404(b)), is invalid 
because, in conjunction with CUE Rule 1409(c) (codified at 38 
C.F.R. § 20.1409(c)), it operates to prevent Board review of 
any CUE claim that is the subject of a motion that is denied 
for failure to comply with the pleading requirements of Rule 
1404(b).  This was held by the Federal Circuit to be contrary 
to the requirement of 38 U.S.C.A. § 7111(e) (West. Supp. 
2000) that a CUE claim "shall be decided by the Board on the 
merits." 

In Disabled Am. Veterans v. Gober, the Federal Circuit 
explicitly found that Rule 1404(b)'s requirement that a 
claimant specify the basis for his CUE claim was reasonable.  
The Federal Circuit held that the VA was correct that 
Congress directed the Board to promulgate rules to require 
CUE claims to be plead with specificity in order to "make 
consideration of appeals raising [CUE] less burdensome," 
citing to H.R. rep. No. 105-52, at 3.  The Federal Circuit 
went on to hold as follows: 

At the same time, however, as just explained, the 
effect of the last sentence of Rule 1404(b), in 
conjunction with Rule 1409(c), is to shield from 
CUE review any issue that is the subject of a CUE 
motion that is 'denied' because the motion does not 
comply with the pleading requirements of Rule 
1404(b).  As a result, the Board may never decide a 
particular CUE claim 'on the merits,' as required 
by 38 U.S.C. § 7111(e), not because the claimant 
failed to establish, substantively, his CUE claim, 
but, rather, because of pleading defects in the 
motion in which the claim is first advanced.  For 
this reason, we believe that Rule 1404(b), in the 
manner it operates in tandem with Rule 1409(c), is 
contrary to the requirement of 38 U.S.C. § 7111(e) 
that the Board decide a CUE claim on the merits.  
We therefore hold that, as it operates with Rule 
1409(c), Rule 1404(b) is invalid.

The Board acknowledges the statutory imperative of 38 
U.S.C.A. § 7111(e) (West Supp. 2000) that a Board CUE claim 
"shall be decided by the Board on the merits."  In essence, 
what the Board finds herein is that although the moving party 
and her representative have expressed in writing a desire to 
submit a Board CUE claim, none of the pleadings sets forth a 
Board CUE claim which is sufficiently specific and clear for 
current adjudication.  Thus, the Board believes that the most 
appropriate action is to dismiss the claim without prejudice, 
rather than to deny it, in light of the Federal Circuit's 
holding in Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  See also 66 Fed. Reg. 35,902-03 (July 10, 2001) 
(interim final rule amending the Board's Rules of Practice to 
provide that when a motion to revise a Board decision on the 
grounds of CUE fails to provide specific allegations of 
error, the Board will dismiss the motion without prejudice).  

Accordingly, the motion to revise or reverse the Board's May 
1988 on the basis that it contains CUE is dismissed without 
prejudice.  

Additional Matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  VA has issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
address notification requirements in VA claims, and VA's duty 
to assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.  The VCAA and its implementing regulations 
do not expressly indicate whether such provisions apply to 
motions alleging CUE in prior final decisions of the Board.  
Therefore, we must now address that issue in the first 
instance.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Given the nature of a motion to revise an earlier decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  As to procedure, the Board advised the moving 
party as to the appropriate laws and regulations relating to 
CUE requests.  In addition, it is clear from a reading of the 
August 2001 memorandum that the moving party's accredited 
representative was well aware of the pertinent legal criteria 
to be considered in determining whether a prior decision was 
based upon CUE.  Considering the foregoing, the Board holds 
that the provisions of the VCAA are inapplicable to the 
instant case.  Moreover, even if the VCAA were held to be 
applicable to this matter, we find that any requirements of 
the VCAA have been fully satisfied, and no further action is 
necessary by the Board to ensure compliance with this law.  


ORDER

The motion is dismissed without prejudice.


		
	K.B. CONNER
	Acting Member, Board of Veterans' Appeals

 



